DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on July 27, 2021; March 9, 2022; April 29, 2022; and November 11, 2022 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Eighteen (18) sheets of drawings were filed on July 1, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1; the claim recites a plurality of fleck mirrors within the waveguide, the fleck mirrors at an angle to the top surface of the waveguide, the fleck mirrors providing one or more of:  an in-coupler, an out-coupler, and an extender to the waveguide” in lines 3-5 of the claim.  The term “an extender to the waveguide” is not defined in the specification and is unclear because it’s not clear how the fleck mirrors within the waveguide could extend the waveguide.  Clarification is required.  
Additionally, the examiner notes that the plurality of fleck mirrors must form an out-coupler for the limitation in lines 6-7 of claim 1 to be supported. 
Regarding claim 12; the claim recites “wherein the in-coupler in-couples light from two light emitting diode packages, the two light emitting diode packages providing a smaller volume and better lighting uniformity” in lines 1-3 of the claim.  Because claim 1 does not positively require an in-coupler, i.e. claim 1 encompasses embodiments wherein the fleck mirrors only form an out-coupler, which is necessarily required for the fleck mirrors to direct light from the waveguide to the spatial light modulator (see lines 6-7 of claim 1), the term “the in-coupler” is not properly supported in claim 1, since there are embodiments within the scope of claim 1 that do not provide proper antecedent basis for the term “the in-coupler”.  Additionally, the terms “smaller” and “better” in lines 2 and 3 of claim 12, respectively, are relative terms which render the claim indefinite. The terms “smaller” and “better” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It’s impossible to determine what volumes are considered to be “smaller” and which degree of lighting uniformity is considered to be “better.”
Regarding claim 13; because claim 1 does not positively require an in-coupler, i.e. claim 1 encompasses embodiments wherein the fleck mirrors only form an out-coupler, which is necessarily required for the fleck mirrors to direct light from the waveguide to the spatial light modulator (see lines 6-7 of claim 1), the term “the in-coupler” is not properly supported in claim 1, since there are embodiments within the scope of claim 1 that do not provide proper antecedent basis for the term “the in-coupler”.   Also, the term “small” in line 2 of the claim is a relative term which renders the claim indefinites.  The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It’s impossible to determine what size LED is considered to be small.  Additionally claim 13 recites the limitation “the micro-LED panel may light only a portion of the spatial light modulator.”  This limitation is considered indefinite because the term “may” suggests that it “may not” and therefore, it’s impossible to determine if the micro-LED panel is required to light only a portion of the spatial light modulator.  Clarification is required.
Regarding claim 14; because claim 1 does not positively require an in-coupler, i.e. claim 1 encompasses embodiments wherein the fleck mirrors only form an out-coupler, which is necessarily required for the fleck mirrors to direct light from the waveguide to the spatial light modulator (see lines 6-7 of claim 1), the term “the in-coupler” is not properly supported in claim 1, since there are embodiments within the scope of claim 1 that do not provide proper antecedent basis for the term “the in-coupler”.   
Regarding claim 19; claim 19 recites “a plurality of reflective elements, the reflective elements at an angle to a top surface of the waveguide, the reflective elements providing one or more of:  an in-coupler, an out-coupler, and an extender to the waveguide” in lines 3-6 of the claim.  The term “an extender to the waveguide” is not defined in the specification and is unclear because it’s not clear how the a plurality of reflective elements extend the waveguide.  Clarification is required.  
Regarding claim 20; the terms “smaller”, “better”, and “small” in lines 2, 3, and 4  of claim 20, respectively, are relative terms which render the claim indefinite. The terms “smaller”, “better”, and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It’s impossible to determine what volumes are considered to be “smaller”, which degree of lighting uniformity is considered to be “better’, and what size LED is considered to be “small”.
Regarding claims 2-18 and 20; the claims inherently contain the deficiencies of any base or intervening claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 13-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nichol et al. (US 2021/0333629 A1).
Regarding claims 1-9 and 13-15; Nichol et al. discloses an illumination waveguide (film-based lightguide 9610; see Figure; see paragraph 141) comprising: 
a waveguide body (9610) having a top surface and a bottom surface; 
a plurality of fleck mirrors (light extraction features 1007; see paragraphs 62 and 69, wherein fleck mirrors are formed by a reflective ink coated on an angled surface of the groove light extraction feature 1007) within the waveguide (9610), 
the fleck mirrors (reflective ink coated surface of light extraction features 1007) at an angle to the top surface of the waveguide (see Figure 8; see paragraphs 62 and 69), 
the fleck mirrors (reflective ink coated angled surfaces of 1007) providing one or more of: an in-coupler, an out-coupler, and an extender to the waveguide (the extraction features 1007 are out-couplers that direct light out of the waveguides towards the spatial light modulator 9621; see paragraph 141 and Figure 8); 
wherein light from the waveguide (9610) is directed to a spatial light modulator (9621) by the fleck mirrors (reflective ink coated angled surfaces of 1007), and the modulated light is directed through the waveguide (9610) to a user;
wherein the fleck mirrors (reflective ink coated surface of light extraction features 1007) comprise an out-coupler (see Figure 8), and the reflective elements are configured to reflect light from the waveguide (9610) to the spatial light modulator (9621), and to pass light from the spatial light modulator (9621) through the waveguide (9610);
wherein the fleck mirrors (reflective ink coated angled surfaces of 1007) have a random distribution (light extraction features 1007 may be formed by random surfaces and in a collection of randomly shaped domains; see paragraphs 60, 61, 67, 85, and 91); 
a plurality of sawtooth elements (light extraction features 1007 are formed by a plurality of sawtooth elements; see Figure 8) within the waveguide (9610), wherein the fleck mirrors (reflective ink coated surface of light extraction features 1007) are deposited on a surface of the sawtooth elements (see paragraphs 62 and 69);  
wherein the waveguide (9610) comprises a first layer (9610) having the sawtooth elements (1007; see Figure 8), a second layer with the fleck mirrors (reflective ink coating forming the reflective mirrors on an angled surface of elements 1007), and a third layer (9205; see Figure 8) to create a flat top layer for the waveguide (9610);
wherein the fleck mirrors have a fill factor between 5% and 80% (see paragraph 63);  
wherein a fill factor of the fleck mirrors varies across the waveguide (see paragraphs 5, 63, and 70);  
a non-reflective back surface of the fleck mirrors (see Figure 8, wherein the back surfaces of 1007 are non-reflective);
wherein the fleck mirrors being one of convex or concave (concave; see Figure 8; see paragraph 60);
wherein the in-coupler in-couples light from a micro-LED (light emitting diode) panel (102; see paragraph 37), comprising a plurality of small LEDs, and wherein the micro-LED panel may light only a portion of the spatial light modulator;
the in-coupler (200; see Figure 2 and paragraph 10) is a shaped in-coupler, having an angled portion (201), such that a portion of the light is reflected from the angled portion (201) into the waveguide;
an edge illumination element (102) and a shaped end of a waveguide (200; see Figure 2 and paragraph 10).
Regarding claims 19 and 20; Nichol et al. discloses a head mounted display system  (see paragraph 127) comprising: 
a light source (light source 102; see Figures 1-3); 
an illumination waveguide (light guide 107 in Figures 1-3; 3602 in Figure 5) including 
a plurality of reflective elements (light extraction features 1007; see paragraphs 67, 69, 70 and 134), 
the reflective elements (reflective surface of element 1007; see Figure 5) at an angle to a top surface of the waveguide (3602), 
the reflective elements (1007) providing one or more of: an in-coupler, an out-coupler (out-coupler in Figure 5), and an extender to the waveguide; 
a spatial light modulator (spatial light modulator 3601); 
wherein the illumination waveguide (107, 3602) directs light from the light source (102) to the spatial light modulator (3601) and wherein modulated light from the spatial light modulator (3601) passes through the illumination waveguide (107, 3602) toward a user's eye;
wherein the light source comprises (102; see paragraph 37): light emitting diodes (LEDs), a plurality of LED packages providing a smaller volume and better lighting uniformity, or a micro-LED panel comprising a plurality of small LEDs.

Claims 1, 2, 9, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura et al. (US 2003/0165067 A1).
Regarding claims 1, 2, 9, 12, 14, and 15; Imamura et al. discloses an illumination waveguide (light guiding plate 2; see Figures 1 and 2) comprising: 
a waveguide body (2; see paragraphs 32-33) having a top surface (20a) and a bottom surface (20b); 
a plurality of fleck mirrors (reflective surfaces 24a, 29a) within the waveguide (2), 
the fleck mirrors (24a, 29a) at an angle to the top surface (20a) of the waveguide (2), 
the fleck mirrors (24a, 29a) providing one or more of: an in-coupler (29a), an out-coupler (24a), and an extender to the waveguide (29a; see Figure 2); 
wherein light from the waveguide (2) is directed to a spatial light modulator (liquid crystal panel 1) by the fleck mirrors (24a), and the modulated light is directed through the waveguide (2) to a user (see Figure 1);
wherein the fleck mirrors (24a) comprise an out-coupler, and the reflective elements (24a) are configured to reflect light from the waveguide (2) to the spatial light modulator (1), and to pass light from the spatial light modulator (1) through the waveguide (2);
the fleck mirrors (24a, 29a) being one of convex (24a) or concave (29a);
wherein the in-coupler (29a) in-couples light from two light emitting diode packages (23; see paragraph 23), the two light emitting diode packages providing a smaller volume and better lighting uniformity (when a structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent; the burden is on the applicant to show that the prior art device does not possess the claimed properties or is not capable of these functional characteristics; See MPEP 2112.01);
wherein the in-coupler (29) is a shaped in-coupler (v-shaped groove; see Figure 2), having an angled portion (29a), such that a portion of the light is reflected from the angled portion (29a) into the waveguide (2);
an edge illumination element (23), and a shaped end (22a) of the waveguide (2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nichol et al. (US 2021/0333629 A1) in view of Vasylyev (US 2020/0142121 A1).
Regarding claims 10 and 11; Nichol et al. teaches that the fleck mirrors (light extraction features) may be made of holographic material (see paragraph 60), but does not specifically disclose that the material reflects a first set of wavelengths, and passes a second set of wavelengths, or that the mirrors or dichroic mirrors.  
Vasylyev teaches that light extraction features may be provided with one or more layer so dichroic material on a surface of the light extraction feature grooves for the purpose of providing a wavelength selective film that reflects a first set of wavelengths and passes a second set of wavelengths (see paragraph 263).  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a holographic or dichroic material reflective layer to form the fleck mirrors in the invention of Nichol et al. for the purpose of providing a wavelength selective layer that will transmit desired wavelengths and reflect desired wavelengths to obtain a desired optical output for the display of Nichol et al. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nichol et al. (US 2021/0333629 A1).
Regarding claim 16; Nichol et al. doesn’t disclose that the shaped end has one of: a hemispherical shape, a trapezoidal shape, or a shape defined by a spline.  The examiner takes Official notice that optical waveguides are commonly provided with shaped ends in the form of hemispherical shapes, trapezoidal shapes, or a shape defined by a spline for the purpose of optimizing optical coupling efficiency when coupling light between an LED and a waveguide.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the shaped end alternatively in a hemispherical shape, a trapezoidal shape, or a shape defined by a spline to optimize optical coupling efficiency into the waveguide, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nichol et al. (US 2021/0333629 A1) in view of Kubota (US 7,738,053) B2.
Regarding claim 17; Kubota teaches that a light shaping element (23 or 27; see Figures 11 and 12) may be provided in proximity to a light source (LED 11) on one or both of a top of the waveguide (20) and a bottom of the waveguide (20) for improving the coupling efficiency between the light source and the optical waveguide.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a light shaping element in proximity to the light source on one or both of the top of the waveguide and the bottom of the waveguide in the invention of Nichol et la. for the purpose of improving coupling efficiency, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
  Regarding claim 18; Kubota teaches that the light shaping element (27) comprises one or more of: Fresnel lenses, diffractive optical elements, arrays of mirrors, and holographic optical elements (see column 9, lines 47-57).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874